PER CURIAM.
We grant the public defender’s motion to withdraw as counsel pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm appellant’s conviction for failure to "register as a sex-offender and his sentence,"except for the trial court’s - imposition of the $300 public defender fee. The trial court failed to make factual findings warranting the imposition of the additional $300. § 938.29, Fla. Stat. (2014); Maestas v. State, 76 So.3d 991, 993 (Fla. 4th DCA 2011) (citing Houle v. State, 33 So.3d 822, 823 (Fla. 4th DCA 2010)). We therefore remand to the trial court to reduce the public defender fee to the statutorily required $100 or to provide appellant proper notice and a hearing at which he can object to the greater amount imposed.

Affirmed in part, reversed and remanded in part.

GERBER, LEVINE and KLIÑGENSMITH, JJ., concur.